Per Curiam.
The proof of service of the summons was insufficient. Maynard v. McCrellish, 57 Cal. 355, was decided' upon a similar state of attempted proof. The statement in the affidavit used on the motion to set aside the default cannot be deemed a waiver of the service. We cannot look beyond the judgment roll for the purpose of ascertaining the validity of the judgment.
It is argued that the complaint does not state facts sufficient *266to constitute a cause of action, in that it does not aver a delivery of the deed. We think the point is well taken.
Judgment and order reversed and cause remanded for further proceedings.